Citation Nr: 9904080	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-21 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a kidney disorder.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1944 to July 
1945.

The instant appeal arose from a March 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia, which denied an application to reopen 
claims for service connection for a kidney disorder and a 
left foot disorder.


FINDINGS OF FACT

1.  The last final disallowance of a claim for service 
connection for a kidney disorder was an April 1977 rating 
decision.  The appellant did not perfect an appeal in 
connection with that decision within the time allowed by law 
and regulations.

2.  The evidence which has been presented or secured since 
the April 1977 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a kidney disorder 
because there is no new evidence of a current kidney 
disorder, of the incurrence or aggravation of a kidney 
disorder in service, or of a connection between the 
appellant's claimed kidney disorder and service.

3.  The last final disallowance of a claim for service 
connection for a left foot disorder was an October 1969 
rating decision.  He did not perfect an appeal in connection 
with that decision within the time allowed by law and 
regulations.

4.  The evidence which has been presented or secured since 
the October 1969 rating decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a left foot disorder 
because there is no new evidence of the incurrence or 
aggravation of a left foot disorder in service, or of a 
connection between the appellant's claimed left foot disorder 
and service.


CONCLUSIONS OF LAW

1.  The April 1977 rating decision denying service connection 
for a kidney disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).

2.  Evidence received since the April 1977 rating decision 
denying service connection for a kidney disorder is not new 
and material evidence, and the appellant's claim for service 
connection for a kidney disorder has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The October 1969 rating decision denying service 
connection for a left foot disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).

4.  Evidence received since the October 1969 rating decision 
denying service connection for a left foot disorder is not 
new and material evidence, and the appellant's claim for 
service connection for a left foot disorder has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991). New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991), the 
United States Court of Veterans Appeals (Court) provided a 
standard, adopted from a District Court decision pertaining 
to social security benefits, for determining whether evidence 
submitted by a claimant was "new and material".  See 
Chisholm v. Secretary of Health & Human Services, 717 F. 
Supp. 366, 367 (W.D. Pa. 1989).  Although a definition of new 
and material evidence at that time had been recently 
promulgated by VA, the Court stated that the VA regulation 
was not "inconsistent" with the standard articulated in 
Chisholm and that the standard in Chisholm was "clearer and 
more easily applied".  Colvin, 1 Vet.App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence." The 
Federal Circuit held that the Court in Colvin, overstepped 
its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356, 1361 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (1998). The Federal Circuit overruled Colvin to 
the extent that, in order for newly submitted evidence to be 
considered material, "there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
case.  

Pursuant to the holding in Hodge, the legal hurdle that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case has been declared no longer valid.  
Thus, the standard that remains valid, as cited above, 
38 C.F.R. § 3.156(a), requires that in order for the new 
evidence to be material, it must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  The 
appellant's service medical records include an April 1944 
enlistment examination which noted a normal genito-urinary 
system and a normal spine and extremities.  The veteran also 
signed a statement certifying that he did not have flat feet 
or low arches.  The veteran was treated in May 1945 in 
Pensacola, Florida, for a gonococcus infection of the 
urethra.  He signed a statement which indicated that he was 
informed that this disorder was determined to be due to his 
own misconduct and that he did not wish to make a rebuttal 
statement.  The infection was manifested by urethral 
discharge.  He was discharged to duty the same day with 
sulfathiazole therapy.

There are no other service clinical records which refer to 
complaint, treatment, or diagnosis of the left foot or 
kidney.  In July 1945 the veteran was evaluated by an 
aptitude board and was determined to be inapt for naval 
service due to mental deficiency.  His July 1945 separation 
examination revealed a normal genito-urinary system and a 
normal spine and extremities.

The appellant first filed a claim for service connection for 
a kidney disorder in 1946 noting that he was treated for 
"kidney trouble" at the naval hospital in Pensacola.  By 
rating decision dated in January 1947 the veteran's claim was 
denied as the disorder was not shown in the evidence of 
record.  The veteran was informed of that decision by letter 
dated that same month.  He did not appeal that decision, and 
it became final.

The appellant first filed a claim for service connection for 
a foot disorder in 1968 noting that he had a fallen arch in 
the foot.  A September 1969 written statement from a private 
physician, J. D. Kelly, Jr., M.D., noted that he had seen the 
veteran once in April 1969.  A copy of that record noted that 
the veteran reported left foot pain since 1944 or 1945 which 
would subside with wrapping but had gradually increased over 
the years until he had to stop his job painting in 1965 due 
to foot pain when climbing ladders.  Examination of the left 
foot was essentially normal on physical examination and X-
ray.  There was mild pronation of the hindfoot with mild 
depression of the longitudinal arch, which, in the absence of 
other objective findings, were presumed to be the source of 
the veteran's symptoms.  Sturdy shoes with wedges were 
recommended.  He was told to return as occasion required.  By 
rating decision dated in October 1969 the veteran's claim was 
denied, and it was noted that no foot disorder was shown in 
service.  The veteran was informed of that decision by letter 
dated that same month.  He did not appeal that decision, and 
it became final.

In March 1977 the veteran attempted to reopen his claim for a 
kidney condition, stating that "[m]y water stopped on me and 
I was on an outpatient treatment basis for this condition."  
He indicated that the condition still "troubled him 
somewhat."  No additional evidence relevant to the kidney 
disorder claim had been associated with the claims folder 
since the denial in January 1947.  By rating decision dated 
in April 1977 the claim was again denied as the claimed 
disorder was not shown by the evidence of record.  The 
veteran was informed of that decision by letter dated in 
April 1977.  He did not appeal that decision, and it became 
final.

Kidney disorder

The question in this case is whether new and material 
evidence has been submitted since the April 1977 decision 
which would be sufficient to reopen the claim for a kidney 
disorder.  For the purposes of reopening the issue would be 
whether there is evidence of a current diagnosis of a kidney 
disorder, whether there is evidence of a kidney disorder in 
service, and whether there is a link between any current 
diagnosis of a kidney disorder and service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

There is no pertinent evidence of record compiled after the 
April 1977 rating decision which supports the veteran's 
kidney disorder claim except for the veteran's statements.  
In a December 1991 written statement, the veteran reported 
that he had a "kidney problem" when he was in service and 
that "even now sometime I can't control my bladder."  
Significantly, an October 1992 computer tomography (CAT) scan 
of the bones noted that kidney activity was within normal 
limits.

In a December 1992 written statement, the veteran appeared to 
indicate that he had sustained a kidney injury in service and 
that he had "sometime later" begun to have kidney problems.  
These problems he described as an inability to urinate and 
passing blood.  He stated that he had an examination of the 
kidneys "by scope" and that this examination damaged his 
penis.  He indicated that he still had pain and difficulty 
urinating.  There is no medical evidence of problems with 
urination or of blood in the urine, and there is no medical 
record in the claims folder of a kidney examination "by 
scope."

Applying VA's definition of new and material evidence in 
38 C.F.R. § 3.156(a), the Board finds that the aforementioned 
material is new because it had not previously been submitted 
to agency decisionmakers.  Moreover, the Board finds that the 
aforementioned records are not cumulative or redundant of 
other evidence of record.  Accordingly, the Board concludes 
that these records are "new" evidence.  However, the Board 
notes that the Federal Circuit's focus in overruling the 
Colvin test was on the Court's definition of what constitutes 
"material" evidence and not as to what constitutes "new" 
evidence.  In this regard, the Board notes that the terms of 
38 C.F.R. § 3.156(a) and those of the Colvin test are quite 
similar in regard to "new" evidence, the former stating 
that the evidence may not be cumulative or redundant and the 
latter stating that the evidence not be merely cumulative.

Regardless, the Board does not find that the new evidence 
"is so significant that it must be considered in order to 
fairly decide the merits of the claim" for service 
connection for a kidney disorder.  38 C.F.R. § 3.156(a) 
(1998).  The new evidence does not show the incurrence or 
aggravation of a kidney disorder, it does not provide a 
current diagnosis of a kidney disorder, and it does not 
provide a basis for a conclusion that a connection exists 
between the appellant's claimed kidney disorder and his 
period of active duty.  In short, there is no new medical 
evidence pertinent to the kidney disorder claim, other than 
the 1992 CAT scan which showed normal kidney function.  
Furthermore, the new evidence is not material because it does 
not contribute "to a more complete picture of the 
circumstances surrounding the origin of" the appellant's 
claimed kidney disorder.  See Hodge, 155 F.3d at 1363.  In 
fact, other than the appellant's statements, which were 
previously assessed and rejected, there is no new positive 
evidence which addresses the critical elements of this claim.  
As a layman the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  

Accordingly, the Board concludes that new and material 
evidence that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted, and therefore the appellant claim for 
service connection for a kidney disorder may not be reopened.

Left foot disorder

The question in this case is whether new and material 
evidence has been submitted since the October 1969 rating 
decision which would be sufficient to reopen the claim for a 
left foot disorder.  For the purposes of reopening the issue 
would be whether there is evidence of a left foot disorder in 
service and whether there is a link between any current 
diagnosis of a left foot disorder and service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

The evidence of record compiled after the October 1969 rating 
decision includes (1) an undated private treatment record 
which noted that the veteran had decreased sensation in the 
left leg and foot secondary to osteoarthritis of the 
lumbosacral spine; (2) a December 1991 written statement from 
an individual who had known the veteran for "20 years" who 
stated that throughout that time the veteran had always had 
pain in the left foot; (3) a December 1991 written statement 
from an individual who had known the veteran "for quite some 
time" who stated that since she knew the veteran he has had 
pain in the left foot and he told her it was due to an injury 
in service; (4) an undated written statement from an 
individual who had known the veteran "since before he went 
into service" who stated that since he returned from service 
the veteran has had problems with his foot; (5) a December 
1991 written statement from the veteran who reported that his 
left foot was painful and swollen and caused him to lose his 
balance; (6) private and VA treatment records dated in 1992 
which do not reveal complaint, treatment, or diagnosis 
specific to the left foot.

Applying VA's definition of new and material evidence in 
38 C.F.R. § 3.156(a), the Board finds that the aforementioned 
material is new because it had not previously been submitted 
to agency decisionmakers.  Moreover, the Board finds that the 
aforementioned records are not cumulative or redundant of 
other evidence of record.  Accordingly, the Board concludes 
that these records are "new" evidence.  However, the Board 
notes that the Federal Circuit's focus in overruling the 
Colvin test was on the Court's definition of what constitutes 
"material" evidence and not as to what constitutes "new" 
evidence.  In this regard, the Board notes that the terms of 
38 C.F.R. § 3.156(a) and those of the Colvin test are quite 
similar in regard to "new" evidence, the former stating 
that the evidence may not be cumulative or redundant and the 
latter stating that the evidence not be merely cumulative.

Regardless, the Board does not find that the new evidence 
"is so significant that it must be considered in order to 
fairly decide the merits of the claim" for service 
connection for a left foot disorder.  38 C.F.R. § 3.156(a) 
(1998).  The new evidence does not show the incurrence or 
aggravation of a left foot disorder in service and the new 
medical evidence does not provide a basis for a conclusion 
that a connection exists between the appellant's claimed left 
foot disorder and his period of active duty.

Furthermore, the new evidence is not material because it does 
not contribute "to a more complete picture of the 
circumstances surrounding the origin of" the appellant's 
claimed left foot disorder.  See Hodge, 155 F.3d at 1363.  In 
fact, other than the appellant's statements, which were 
previously assessed and rejected, and the statements of the 
individual who had know the veteran prior to his period of 
service, there is no new positive evidence which addresses 
the critical elements of this claim.  As laypersons, neither 
the appellant nor the individual who had known the veteran 
since before his period of service are competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  

Accordingly, the Board concludes that new and material 
evidence that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted, and therefore the appellant claim for 
service connection for a left foot disorder may not be 
reopened.



ORDER

Claims for service connection for kidney disorder and a left 
foot disorder are not reopened and remain denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

